972 F.2d 1354
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Homer O. BYERS, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 92-5036.
United States Court of Appeals, Federal Circuit.
June 11, 1992.

Before ARCHER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
DECISION
PER CURIAM.


1
The judgment of the United States Claims Court, denying the appellant's application for attorney fees under the Equal Access to Justice Act, 28 U.S.C. 2412 (1988) because the government's position both before that court and at the agency was substantially justified, is affirmed on the basis of the order of that court.